UNITED STATES DISTRICT COURT
SCUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

eee a i ee ee i a a we ee ee x
; 19cv11691 (DLC)
ARLSBEL GUSMAN,
ORDER
Plaintiff,
ye
THE CITY OF NEW YORK; NEW YORK CITY :
DEPARTMENT OF CORRECTION (“DOC’); NEW : USDC SDNY
YORK CITY POLICE DEPARTMENT (“NYPD%);  : Oe pee
BRONX COUNTY DISTRICT ATTORNEY’ S :
CTRONICALLY FELED

OFFICE; C.O. INVESTIGATOR PATRICIA : ELE c
DOCKERY, DOC/IU SHIELD #559; C.O. ; DOC #3
CRISTINA BREWLEY, DOC SHIELD #9949; : DATE FILED: 2/13/2022 |
C.0O. JACK, DOC SHIELD #U/K; C.O. JANE
DOE, DOC SHIELD #U/K; POLICE OFFICERS
JOHN DOR 1-4, SHIELD #U/K,

Defendants. :
a ee ee ee ee x

DENISE COTE, District Judge:

On March 13, 2020, the parties filed a letter anforming the
Court that they had agreed to defer briefing and decision on the
defendants’ February 27, 2020 motion to dismiss the plaintiff's
Monell claims. The plaintiff also requested an extension of
time to oppose the defendants’ motion to dismiss, and the
defendants requested an extension of time to exchange initial
disclosures. Accordingly, it is hereby

ORDERED that defendants’ February 27 motion to dismiss the
plaintiff’s Monell claims and claims for declaratory relief is

denied without prejudice to renewal. The defendants’ February

 
27 motion to dismiss shall proceed as to the other claims of
which defendants seek dismissal.

TT IS FURTHER ORDERED that the plaintiff's request for an
extension of time to oppose the defendants’ February 27 motion
to dismiss is granted. Any opposition is due April 4, 2020.
Any reply is due April 18.

IT IS FURTHER ORDERED that the defendants’ request to
extend the time to exchange initial disclosures to March 27,
2020 is granted.

Dated: New York, New York
March 13, 2020

hess lh

DENISE COTE
United stdtes District Judge

 
